      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 1 of 12 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Deckers Outdoor Corporation
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   DECKERS OUTDOOR                          ) CASE NO.
     CORPORATION, a Delaware                  )
12   Corporation,                             ) PLAINTIFF’S COMPLAINT FOR
                                              ) DAMAGES AND EQUITABLE
13                      Plaintiff,            ) RELIEF:
                  v.                          )
14                                            ) 1. TRADE DRESS INFRINGEMENT -
     CVS PHARMACY, INC., a Rhode              )    YOGA SLING TRADE DRESS;
15   Island Corporation; and DOES 1-10,       )
     inclusive,                               ) 2. TRADE DRESS INFRINGEMENT
16                                            )    UNDER CALIFORNIA COMMON
                                              )    LAW;
17                         Defendants.        )
                                              ) 3. UNFAIR COMPETITION UNDER
18                                            )    CALIFORNIA COMMON LAW
                                              )
19                                            )
                                              )      JURY TRIAL DEMANDED
20                                            )
21         Plaintiff Deckers Outdoor Corporation for its claims against Defendant CVS
22   Pharmacy, Inc., respectfully alleges as follows:
23                              JURISDICTION AND VENUE
24         1.     Plaintiff files this action against Defendant for trade dress infringement
25   and unfair competition under the Lanham Trademark Act of 1946, 15 U.S.C. §1051 et
26   seq. (the “Lanham Act”) and for related claims under California common law. This
27   Court has subject matter jurisdiction over the claims alleged in this action pursuant to
28   28 U.S.C. §§ 1331, 1338.
       Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 2 of 12 Page ID #:2



 1         2.     This Court has personal jurisdiction over Defendant because Defendant
 2   regularly conducts business within this judicial district.
 3         3.     This action arises out of wrongful acts by Defendant within this judicial
 4   district and Plaintiff is located and has been injured in this judicial district by
 5   Defendant’s alleged wrongful acts. Venue is proper in this district pursuant to 28
 6   U.S.C. § 1391 because the claims asserted arise in this district.
 7                                         THE PARTIES
 8         4.     Plaintiff Deckers Outdoor Corporation (“Deckers”) is a corporation
 9   organized and existing under the laws of the state of Delaware with an office and
10   principal place of business in Goleta, California. Deckers has been engaged in the
11   design, distribution, marketing, offering for sale, and sale of footwear since 1975.
12   Deckers owns several brands of footwear including UGG®, Koolaburra®, Teva®,
13   Sanuk® and Hoka One One®.
14         5.     Upon information and belief, Defendant CVS Pharmacy, Inc.
15   (“Defendant”) is a corporation duly organized and existing under the laws of the state
16   of Rhode Island with an office and principal place of business at One CVS Drive,
17   Woonsocket, Rhode Island, 02895.
18         6.     Deckers is unaware of the names and true capacities of Defendants,
19   whether individual, corporate and/or partnership entities named herein as DOES 1
20   through 10, inclusive, and therefore sues them by their fictitious names. Deckers will
21   seek leave to amend this complaint when their true names and capacities are
22   ascertained. Deckers is informed and believes and based thereon alleges that said
23   Defendant and DOES 1 through 10, inclusive, are in some manner responsible for the
24   wrongs alleged herein, and that at all times referenced each was the agent and servant
25   of the other Defendants and was acting within the course and scope of said agency and
26   employment.
27         7.     Deckers is informed and believes, and based thereon alleges, that at all
28   relevant times herein, Defendant and DOES 1 through 10, inclusive, knew or

                                               2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 3 of 12 Page ID #:3



 1   reasonably should have known of the acts and behavior alleged herein and the damages
 2   caused thereby, and by their inaction ratified and encouraged such acts and behavior.
 3   Deckers further alleges that Defendant and DOES 1 through 10, inclusive, have a non-
 4   delegable duty to prevent or not further such acts and the behavior described herein,
 5   which duty Defendant and DOES 1 though 10, inclusive, failed and/or refused to
 6   perform.
 7               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 8         A.     Deckers’ Sanuk® Brand and YOGA SLING Sandal
 9         8.     In July 2011, Deckers completed the acquisition of the Sanuk® brand, a
10   lifestyle footwear brand rooted in surf culture but embraced by an eclectic mix of
11   style-savvy optimists.
12         9.     The Sanuk® brand is known for its YOGA SLING sandal, which
13   combines comfort with a chic, unique style sandal made with soft fabric sling straps.
14         10.    The Sanuk YOGA SLING was introduced in 2013 and its appearance is
15   unique and distinctive, consisting of a combination of the following non-functional
16   elements (“YOGA SLING Trade Dress”):
17         •      Thong-type sandal with a generally flat sole;
18         •      Foot bed is comprised of soft material;
19         •      Sling strap formed by a loop of fabric extending from a toe post around
20   the heel and back to the toe post;
21         •      An instep strap extending from the lateral side of the sole across the instep
22   to the medial side of the sole;
23         •      The instep strap and the sling strap appear unconnected and the instep
24   strap overlaps the sling strap;
25         •      Both the sling strap and the instep strap are formed of a soft fabric having
26   an exaggerated width; and
27         •      Binding at the top of the toe post.
28

                                                 3
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 4 of 12 Page ID #:4



 1
 2
 3
 4
 5
 6         11.    The YOGA SLING Trade Dress, which is a composite of the above-
 7   referenced features, is non-functional in its entirety, visually distinctive, and is unique
 8   in the footwear industry.
 9         12.    The design of the YOGA SLING Trade Dress is neither essential to its
10   use or purpose nor does it affect the cost or quality of the sandal. There are numerous
11   other designs available that are equally feasible and efficient, none of which
12   necessitate copying or imitating the YOGA SLING Trade Dress. The aforesaid
13   combination of features provides no cost advantages to the manufacturer or utilitarian
14   advantages to the consumer. These features, in combination, serve only to render
15   Deckers’ YOGA SLING sandal distinct and recognizable as goods originating from
16   Deckers’ Sanuk® brand.
17         13.    The YOGA SLING Trade Dress has achieved a high degree of consumer
18   recognition and secondary meaning, which serves to identify Deckers as the source of
19   footwear featuring said trade dress.
20         14.    The YOGA SLING Trade Dress is one of the most well recognized and
21   commercially successful styles of Deckers’ Sanuk® brand of footwear, consistently
22   selling out each month. Additionally, it was nominated in 2013 and 2014 as a SIMA
23   “Footwear Product of the Year.”
24         15.    Deckers has spent substantial time, effort, and money in designing,
25   developing, advertising, promoting, and marketing the Sanuk® YOGA SLING sandal
26   and has sold over one hundred million dollars worth of said style of sandals.
27         16.    Due to its long use, extensive sales, and significant advertising and
28   promotional activities, Deckers’ YOGA SLING trade dress has achieved widespread

                                               4
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 5 of 12 Page ID #:5



 1   acceptance and recognition among the consuming public and trade throughout the
 2   United States.
 3         B.     Defendant’s Infringement of Deckers’ YOGA SLING Trade Dress
 4         17.    Upon information and belief, Defendant is a pharmacy health care
 5   provider that also engages in the sale of a large variety of consumer products including
 6   footwear and apparel. Defendant operates nearly 9,700 locations nationwide,
 7   including many within this judicial district.
 8         18.    The present lawsuit arises from Defendant’s willful infringement of
 9   Deckers’ Sanuk® “YOGA SLING Trade Dress” by its own brand of fabric thong
10   sandals that bear a nearly identical design (“Accused Products”)
11
12
13
14
15
16
17       Deckers’ Sanuk® “Yoga Sling” Sandal          CVS’s “Women's Fabric Thong Sandal”
18         19.    Deckers has not granted a license or any other form of permission to
19   Defendant with respect to any of its trademarks, design patents, trade dress, or other
20   intellectual property.
21         20.    Deckers is informed and believes and herein alleges that Defendant is a
22   competitor and has copied Deckers’ YOGA SLING Trade Dress in an effort to exploit
23   Deckers’ reputation in the market.
24         21.    Deckers is informed and believes and herein alleges that Defendant has
25   acted in bad faith and that Defendant’s acts have misled and confused and were
26   intended to cause confusion, or to cause mistake, or to deceive as to the affiliation,
27   connection, or association of Defendant’s products with Deckers, or as to the origin,
28   sponsorship, or approval of the Accused Products by Deckers.

                                                 5
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 6 of 12 Page ID #:6



 1                               FIRST CLAIM FOR RELIEF
 2     (Trade Dress Infringement of YOGA SLING Trade Dress - 15 U.S.C. § 1125)
 3         22.    Deckers incorporates herein by reference the averments of the preceding
 4   paragraphs as though fully set forth herein.
 5         23.    The YOGA SLING Trade Dress is non-functional in its entirety, visually
 6   distinctive, and is unique in the footwear industry.
 7         24.    The design of the YOGA SLING Trade Dress is neither essential to its
 8   use or purpose nor does it affect the cost or quality of the sandal. There are numerous
 9   other designs available that are equally feasible and efficient, none of which
10   necessitate copying or imitating the YOGA SLING Trade Dress. The aforesaid
11   combination of features provides no cost advantages to the manufacturer or utilitarian
12   advantages to the consumer. These features, in combination, serve only to render
13   Deckers’ Sanuk® YOGA SLING sandal distinct and recognizable as goods originating
14   from Deckers’ Sanuk ® brand.
15         25.    The YOGA SLING Trade Dress has achieved a high degree of consumer
16   recognition and secondary meaning, which serves to identify Deckers as the source of
17   footwear featuring said trade dress.
18         26.    Deckers has spent substantial time, effort, and money in designing,
19   developing, advertising, promoting, and marketing the Sanuk® YOGA SLING sandal
20   and has sold over one hundred million dollars worth of said style of sandals.
21         27.    The YOGA SLING Trade Dress is one of the most well recognized and
22   commercially successful styles of Deckers’ Sanuk® brand of footwear, consistently
23   selling out each month.
24         28.    Due to its long use, extensive sales, and significant advertising and
25   promotional activities, Deckers’ YOGA SLING Trade Dress has achieved widespread
26   acceptance and recognition among the consuming public and trade throughout the
27   United States.
28         29.    There are numerous other sandal designs in the footwear industry, none of

                                              6
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 7 of 12 Page ID #:7



 1   which necessitate copying or imitating the YOGA SLING Trade Dress. However, due
 2   to the popularity and consumer recognition achieved by the YOGA SLING sandal,
 3   said design has often been the subject of infringement by third-parties, including by
 4   CVS.
 5          30.    Deckers is informed and believes and herein alleges that Defendant is a
 6   competitor and has copied Deckers’ YOGA SLING Trade Dress in an effort to exploit
 7   Deckers’ reputation in the market.
 8          31.    The Accused Products produced, distributed, advertised and offered for
 9   sale by Defendant bear nearly identical reproductions of the YOGA SLING Trade
10   Dress, such as to cause a likelihood of confusion as to the source, sponsorship or
11   approval by Deckers of Defendant’s products.
12          32.    Defendant’s use of Deckers’ YOGA SLING Trade Dress is without
13   Deckers’ permission or authority and in total disregard of Deckers’ rights to control its
14   intellectual property.
15          33.    Defendant’s use of Deckers’ YOGA SLING Trade Dress is likely to lead
16   to and result in confusion, mistake or deception, and is likely to cause the public to
17   believe that Defendant’s products are produced, sponsored, authorized, or licensed by
18   or are otherwise connected or affiliated with Deckers, all to the detriment of Deckers.
19          34.    Deckers has no adequate remedy at law.
20          35.    In light of the foregoing, Deckers is entitled to injunctive relief
21   prohibiting Defendant from using Deckers’ YOGA SLING Trade Dress, or any
22   designs confusingly similar thereto, and to recover all damages, including attorneys’
23   fees, that Deckers has sustained and will sustain, and all gains, profits and advantages
24   obtained by Defendant as a result of its infringing acts alleged above in an amount not
25   yet known, as well as the costs of this action.
26                               SECOND CLAIM FOR RELIEF
27                (Trade Dress Infringement Under California Common Law)
28          36.    Deckers incorporates herein by reference the averments of the preceding

                                                 7
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 8 of 12 Page ID #:8



 1   paragraphs as though fully set forth herein.
 2         37.     Deckers has common law rights to the YOGA SLING Trade Dress in the
 3   state of California due to its extensive promotion and sales of products bearing said
 4   trade dress within the state of California.
 5         38.     Deckers’ YOGA SLING Trade Dress has achieved a high degree of
 6   consumer recognition and secondary meaning nationwide and within the state of
 7   California, which serves to identify Deckers as the source of high-quality goods.
 8         39.     Defendant’s infringement of the YOGA SLING Trade Dress constitutes
 9   common law trade dress infringement in violation of the common law of the State of
10   California.
11         40.     Defendant’s unauthorized use of Deckers’ YOGA SLING Trade Dress
12   has caused and is likely to cause confusion as to the source of Defendant’s products,
13   all to the detriment of Deckers.
14         41.     Defendant’s acts are willful, deliberate, and intended to confuse the public
15   and to injure Deckers.
16         42.     Deckers has no adequate remedy at law to compensate it fully for the
17   damages that have been caused and which will continue to be caused by Defendant’s
18   infringing conduct, unless it is enjoined by this Court.
19         43.     The conduct herein complained of was extreme, outrageous, and was
20   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
21   despicable and harmful to Deckers and as such supports an award of exemplary and
22   punitive damages in an amount sufficient to punish and make an example of
23   Defendant, and to deter it from such conduct in the future.
24         44.     In light of the foregoing, Deckers is entitled to injunctive relief
25   prohibiting Defendant from infringing the YOGA SLING Trade Dress, and to recover
26   all damages, including attorneys’ fees, that Deckers has sustained and will sustain, and
27   all gains, profits and advantages obtained by Defendant as a result of its infringing acts
28   alleged above in an amount not yet known, and the costs of this action.

                                               8
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 9 of 12 Page ID #:9



 1                               THIRD CLAIM FOR RELIEF
 2                  (Unfair Competition Under California Common Law)
 3         45.    Deckers incorporates herein by reference the averments of the preceding
 4   paragraphs as though fully set forth herein.
 5         46.    Defendant’s infringement of the YOGA SLING Trade Dress constitutes
 6   unfair competition in violation of the common law of the State of California.
 7         47.    Deckers has invested a substantial amount of time, skill and money in
 8   developing its footwear styles.
 9         48.    Upon information and belief, Defendant is a competitor of Deckers and
10   has copied Deckers’ footwear styles in an effort to exploit Deckers’ reputation in the
11   market. Defendant misappropriated and used Deckers’ footwear styles at little or no
12   cost to Defendant.
13         49.    Defendant’s misappropriation and use of Deckers’ footwear styles was
14   without the authorization or consent of Deckers; and Deckers has been injured by the
15   Defendant’s conduct.
16         50.    Defendant’s infringing acts were intended to capitalize on Deckers’
17   goodwill associated therewith for Defendant’s own pecuniary gain. Deckers has
18   expended substantial time, resources and effort to obtain an excellent reputation for its
19   brands of footwear. As a result of Deckers’ efforts, Defendant is now unjustly
20   enriched and is benefiting from property rights that rightfully belong to Deckers.
21         51.    Defendant’s acts are willful, deliberate, and intended to confuse the public
22   and to injure Deckers.
23         52.    Deckers has no adequate remedy at law to compensate it fully for the
24   damages that have been caused and which will continue to be caused by Defendant’s
25   infringing conduct, unless it is enjoined by this Court.
26         53.    The conduct herein complained of was extreme, outrageous, and was
27   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
28   despicable and harmful to Deckers and as such supports an award of exemplary and

                                               9
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 10 of 12 Page ID #:10



 1   punitive damages in an amount sufficient to punish and make an example of
 2   Defendant, and to deter it from such conduct in the future.
 3         54.    In light of the foregoing, Deckers is entitled to injunctive relief
 4   prohibiting Defendant from infringing the YOGA SLING Trade Dress, and to recover
 5   all damages, including attorneys’ fees, that Deckers has sustained and will sustain, and
 6   all gains, profits and advantages obtained by Defendant as a result of its infringing acts
 7   alleged above in an amount not yet known, and the costs of this action.
 8                                  PRAYER FOR RELIEF
 9         WHEREFORE, Plaintiff Deckers Outdoor Corporation respectfully prays for
10   judgment against CVS Pharmacy, Inc. as follows:
11         1.     A Judgment that Defendant has infringed Deckers’ YOGA SLING Trade
12   Dress in violation of 15 U.S.C. § 1125 and that CVS’s infringement was willful;
13         2.     An order granting temporary, preliminary and permanent injunctive relief
14   restraining and enjoining Defendant, its agents, servants, employees, officers,
15   associates, attorneys, and all persons acting by, through, or in concert with any of
16   them, are hereby temporarily, preliminarily, and permanently enjoined from using
17   Deckers’ intellectual property, including, but not limited to:
18                a.    manufacturing, importing, advertising, marketing, promoting,
19   supplying, distributing, offering for sale, or selling the Accused Products or any other
20   products which bear Deckers’ YOGA SLING Trade Dress, or designs confusingly
21   similar thereto;
22                b.    engaging in any other activity constituting unfair competition with
23   Deckers, or acts and practices that deceive consumers, the public, and/or trade,
24   including without limitation, the use of designations and design elements used or
25   owned by or associated with Deckers; and
26                c.    committing any other act which falsely represents or which has the
27   effect of falsely representing that the goods and services of Defendant is licensed by,
28

                                              10
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 11 of 12 Page ID #:11



 1   authorized by, offered by, produced by, sponsored by, or in any other way associated
 2   with Deckers;
 3         3.     Ordering Defendant to recall from any distributors and retailers and to
 4   deliver to Deckers for destruction or other disposition all remaining inventory of all
 5   Accused Products and related items, including all advertisements, promotional and
 6   marketing materials therefore, as well as means of making same;
 7         4.     Ordering Defendant to file with this Court and serve on Deckers within
 8   thirty (30) days after entry of the injunction a report in writing, under oath setting forth
 9   in detail the manner and form in which Defendant has complied with the injunction;
10         5.     Ordering an accounting by Defendant of all gains, profits and advantages
11   derived from its wrongful acts pursuant to 15 U.S.C. § 1117(a);
12         6.     Awarding Deckers all of Defendant’s profits and all damages sustained by
13   Deckers as a result of Defendant’s wrongful acts, and such other compensatory
14   damages as the Court determines to be fair and appropriate;
15         7.     Awarding enhanced damages;
16         8.     Finding that this is an exceptional case under 15 U.S.C. § 1117 and
17   awarding attorneys’ fees there under;
18         9.     Awarding applicable interest, costs, disbursements and attorneys’ fees;
19         10.    Awarding Deckers’ punitive damages in connection with its claims under
20   California law; and
21         11.    Such other relief as may be just and proper.
22
23    Dated:       May 21, 2019             BLAKELY LAW GROUP
24
25                                          By:   _______________________________
                                                  Brent H. Blakely
26                                                Jessica C. Covington
                                                  Attorneys for Plaintiff
27                                                Deckers Outdoor Corporation
28

                                               11
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04413 Document 1 Filed 05/21/19 Page 12 of 12 Page ID #:12



 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Deckers
 3   Outdoor Corporation hereby demands a trial by jury as to all claims in this litigation.
 4
 5   Dated:        May 21, 2019            BLAKELY LAW GROUP
 6
 7                                         By:   _______________________________
                                                 Brent H. Blakely
 8                                               Jessica C. Covington
                                                 Attorneys for Plaintiff
 9                                               Deckers Outdoor Corporation
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              12
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
